NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 11, 2020
                                 Decided May 12, 2020

                                         Before

                         DIANE P. WOOD, Chief Judge

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 19-2160

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of Illinois,
                                                  Eastern Division.

       v.                                         No. 1:17-CR-00430(1)

JOSEPH HAZLEY,                                    Sharon Johnson Coleman,
     Defendant-Appellant.                         Judge.

                                       ORDER

       Joseph Hazley was convicted by a jury of six sex-trafficking counts related to his
recruitment of two women and a minor girl into prostitution in 2016. See 18 U.S.C.
§§ 1591(a)–(c), 1594(c), 2421(a). The district court sentenced him to a within-guidelines
term of 384 months’ imprisonment, to be followed by 7 years’ supervised release.
Hazley appeals, but his appointed counsel asserts that the appeal is frivolous and
moves to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). Hazley has not
responded to counsel’s motion. See CIR. R. 51(b). Because counsel’s analysis appears
thorough, we limit our review to the issues that he raises. See United States v. Bey,
748 F.3d 774, 776 (7th Cir. 2014).
No. 19-2160                                                                          Page 2

       Counsel first considers whether the district court may have violated Hazley’s
Fourth Amendment rights by allowing the government to introduce evidence of
location data gleaned from cell-tower records to show that he drove from Illinois to
Ohio to recruit a woman forcibly into prostitution. See Carpenter v. United States,
138 S. Ct. 2206, 2217 (2018). But even if we assume that Hazley’s failure to challenge the
admission of this data amounted to a forfeiture (rather than a waiver), see United States
v. Dridi, 952 F.3d 893, 898 (7th Cir. 2020), we agree with counsel that an appellate
challenge would be frivolous. The jury acquitted Hazley of the charge related to the
Ohio trip, so any error in admitting the evidence would not have affected the verdict
and would therefore be harmless. See United States v. Chaparro, 956 F.3d 462, 481–82
(7th Cir. 2020).

       Counsel next considers whether Hazley could challenge the district court’s
denial of his post-trial motions for acquittal or a new trial based on insufficiency of the
evidence, and correctly concludes that he could not. On appeal, we would view the
evidence in the light most favorable to the government and reverse only if the record
was “devoid of evidence from which a reasonable jury could find guilt beyond a
reasonable doubt.” United States v. Cooper, 767 F.3d 721, 727 (7th Cir. 2014) (quoting
United States v. Johnson, 729 F.3d 710, 714 (7th Cir. 2013)). And here, ample evidence
supported each of the six counts of conviction.

        To start, a rational jury could conclude from the evidence that Hazley trafficked a
minor. See 18 U.S.C. § 1591(a). To prove this charge, the government needed to show
that Hazley enticed a minor to engage in a commercial sex act either after learning of
her age, recklessly disregarding it, or having the “reasonable opportunity to observe”
her. Id. § 1591(c); COMM. ON FED. CRIM. JURY INSTRUCTIONS OF THE SEVENTH CIR., PATTERN
CRIM. JURY INSTRUCTIONS OF THE SEVENTH CIR., at 512 (2012), www.ca7.uscourts.gov/
pattern-jury-instructions/Pattern_Criminal_Jury_Instructions_2012ed_includes_2015-
2019_changes.pdf; see United States v. Wearing, 865 F.3d 553, 557 (7th Cir. 2017). Here,
the jury could rely on witness testimony to support each of these elements. Witnesses
stated that for about a month in 2016, Hazley lived with a 16-year-old girl whom he
daily escorted to 5 to 6 “dates” (appointments for commercial sex). One witness added
that she and the minor went on dates together a few times at Hazley’s behest.
Corroborating the witness account were advertisements for commercial sex posted on
Backpage.com (an online classified-advertising forum)—generated from Hazley’s
computer and featuring photos of both the witness and the minor. As for Hazley’s
awareness of the girl’s status as a minor, multiple witnesses testified that she appeared
or acted younger than eighteen, and one stated that she asked for the girl’s
No. 19-2160                                                                         Page 3

identification in Hazley’s presence, but he escorted her out before the girl could answer.
From these facts, a jury could conclude that Hazley had a reasonable opportunity to
observe the minor, as well as the sufficient mens rea for this offense. See United States
v. Whyte, 928 F.3d 1317, 1331 (11th Cir. 2019) cert. denied 140 S. Ct. 875 (2020) (defendant
had “reasonable opportunity to observe” victim when they lived together for about two
months).

        Next, a reasonable jury could conclude that Hazley was part of a conspiracy to
traffic the girl. 18 U.S.C. § 1594(c). To prove this charge, the government had to show
that a plan to traffic a minor existed and that Hazley joined it with an intent to help
carry it out. PATTERN CRIM. JURY INSTRUCTIONS at 70. Here, the jury could rely on a
co-defendant’s testimony that he introduced the minor to Hazley based on Hazley’s
offer to give him a “finder’s fee” for bringing him women who wanted to “make
money.” See United States v. Faulkner, 885 F.3d 488, 492–93 (7th Cir. 2018) (upholding
RICO conspiracy charge based on cooperating witness testimony that he acted at
defendant’s direction).

        Sufficient evidence also could support the four remaining counts—each of which
alleged that Hazley “transported” an adult woman through interstate commerce for the
purpose of engaging her in commercial sex acts. See 18 U.S.C. § 2421(a). For each count,
the government needed to show that Hazley took the woman across state lines, and that
he intended for her to engage in prostitution at the time of the trip. PATTERN CRIM. JURY
INSTRUCTIONS at 690. Here, the victim herself testified that in late October and
November 2016, Hazley drove her from Illinois to Indiana three times to set up dates
for her in Indianapolis. Her testimony was corroborated by posts on Backpage.com
featuring her photo and advertising her availability for dates in Indianapolis—posts
that, she attested, were made by Hazley. Then, upon bringing her back to Illinois after
these trips, Hazley set up more dates for her using Backpage.com. Because each leg of
each trip could count as a separate violation of § 2421, a jury reasonably could conclude
from this evidence that Hazley violated the statute at least four times. See United States
v. Haslage, 853 F.3d 331, 334 (7th Cir. 2017) (crime begins when “defendant set[s] out
with the intent to cross a state line and commit the crime”); see also United States
v. McGuire, 627 F.3d 622, 623–25 (7th Cir. 2010) (§ 2421 transportation need not be for
sole purpose of prostitution).

       Finally, counsel considers whether Hazley could make any nonfrivolous
challenge to his sentence and correctly concludes that he could not. First, Hazley’s
384-month prison term did not exceed the statutory-maximum sentence of life
No. 19-2160                                                                      Page 4

imprisonment, so he could not argue that it violated the law. See 18 U.S.C. §§ 1591(b),
1594(c). Second, the court properly calculated a guidelines range of 324 to 405 months’
imprisonment based on an offense level of 41 and a criminal history category of I.
U.S.S.G. Ch. 5, Pt. A. This calculation appropriately included (over Hazley’s objection)
an enhancement for the use of a computer because he created online advertisements for
commercial sex with a minor. See U.S.S.G. § 2G1.3(b)(3)(B); United States v. McMillian,
777 F.3d 444, 449–50 (7th Cir. 2015). Third, counsel rightly concludes that Hazley could
not challenge the substantive reasonableness of his sentence because the court
considered thoroughly the factors set forth in 18 U.S.C. § 3553(a): In justifying the
sentence, the court highlighted the seriousness of the offense (Hazley exploited his
victims’ immaturity and put them in harm’s way); Hazley’s personal characteristics
(that he grew up without a father and that his incarceration would leave two of his own
children behind); and the probability that Hazley would be less likely to reoffend upon
release because he then would be of advanced age.

      We therefore GRANT the motion to withdraw and DISMISS the appeal.